Citation Nr: 9922221	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 until 
December 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an original 
rating decision of February 1994 of the Cleveland, Ohio 
Regional Office (RO) which awarded service connection and 
assigned noncompensable evaluations for residuals of 
bilateral knee injury.

By rating action in March 1999, the disability evaluations 
were increased to 10 percent, each, for traumatic synovitis 
of the right knee and of the left knee, retroactively 
effective from the day following separation from service.  A 
bilateral factor of 2.7 percent was added for the service-
connected disabilities.

This case was remanded by the Board in April 1997 and July 
1998 and is once again before the signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Right knee disability is manifested by complaints of pain 
and slight limitation of motion. 


3.  Left knee disability is manifested by complaints of pain 
and slight limitation of motion.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257-5261 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts, including at a RO hearing in March 1995, 
that the symptoms associated with the service connected right 
knee conditions are more disabling than the currently 
assigned disability evaluations reflect and warrant higher 
ratings. 

The Board finds that the veteran's claims for increased 
ratings for his service-connected bilateral knee disorder are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claims are well grounded because he has service-connected 
disabilities and evidence is of record that he claims shows 
exacerbation of those disorders.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment of the knee, including recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Favorable ankylosis of either knee 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998).  Limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of either leg to 15 degrees warrants 
a 20 percent evaluation.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

As well, Section 4.40 of title 38, Code of Federal 
Regulations, provides that, as to the musculoskeletal system, 
it is "essential that the examination on which ratings are 
based" adequately portrays any "functional loss" which 
"may be due to pain."  Section 4.40 does not require a 
separate rating for pain, but the impact of pain must be 
considered in making a rating determination.  See Spurgeon v. 
Brown, 10 Vet.App. 194, 196 (1997).  Section 4.45(f) of title 
38, Code of Federal Regulations, states that "[p]ain on 
movement" is a relevant consideration for determinations of 
joint disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) also held in Deluca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), that in addition to applying 
schedular criteria, the Board may consider granting a higher 
evaluation in cases in which functional loss due to pain is 
demonstrated, and pain on use is not contemplated in the 
relevant rating criteria

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was afforded a VA orthopedic examination for 
compensation and pension purposes in January 1994 where it 
was observed that he walked without a limp.  There was no 
swelling or crepitus of either knee and range of motion for 
both knees was from 0 to 140 degrees.  The knees were stable 
and no crepitus or atrophy was noted.  An unremarkable study 
of the knees was shown on X-ray.  The pertinent diagnosis was 
synovitis of the right and left knees.  When examined by the 
VA in March 1994, the appellant related that he had knee pain 
all the time.  He was observed to walk with a normal gait.  
Examination on that occasion disclosed that the right knee 
flexed very slowly to 130 degrees and that the veteran 
resisted flexion while the knee was being maneuvered.  He 
extended to 0 degrees.  No crepitus was noted.  He did, 
however, indicate that the knee was uncomfortable when 
bending it.  Left knee flexion was to 90 degrees.  The 
examiner noted that there again appeared to be some 
resistance on the part of the veteran when flexion was 
performed, as well as complaints of discomfort.  The knees 
were stable and there was no atrophy.  A small amount of deep 
crepitus was elicited from the left knee.  

VA outpatient clinic records dated in February and March 1994 
reflect that the appellant was seen for complaints of chronic 
bilateral knee pain for which he was prescribed medication.  
However, no significant findings were indicated except for 
slightly reduced limitation of motion.  In June 1994, he 
sought treatment for a one week history of right knee pain 
after beginning janitorial work.  Positive stiffness and 
tenderness were noted at that time.  It was recommended at 
that time that he not engage in deep knee bending.  The 
appellant was shown to have undergone physical therapy at the 
VA between August and September 1994 for complaints of vague 
knee pain.  Subsequent VA outpatient treatment records 
reflect continuing treatment in this regard.  No atrophy of 
the muscles of the lower extremities, and no peripheral nerve 
damage in the lower extremities, was identified on VA 
neurologic examination in January 1995.  Radiological study 
of the knees in July 1995 was interpreted as normal  

The veteran's knees were most recently evaluated by VA for 
compensation and pension purposes in September 1998.  He 
stated he had had flare-ups of aches, pains and stiffness in 
his knees since service.  He related that for the past two 
years, he had worked installing cable in houses and that this 
required bending, stooping, lifting, going up and down 
stairs, etc.  He indicated that the last time he had been 
seen for his knees had been between 1995 and 1996.  The 
appellant related that he had been wearing a knee brace on 
the right for the past three years on a daily basis.  He said 
that he had taken Motrin or Tylenol two to three times per 
day for the past two years, but had not sought any medical 
treatment for his knees for the past several years.  He 
related that his knees ached, locked, became weak and gave 
out on him at times.  

Upon physical examination, the veteran was observed to have a 
right knee brace which appeared to be old.  He walked without 
any external support and had no limp either with or without 
the knee brace.  General alignment of each knee and tibia was 
normal.  Both knees were stable, including the patella.  No 
effusion was observed.  There was from zero to up to 120 
degrees of motion in both knees.  The veteran was noted to 
have no pain or apparent discomfort on palpation of the 
medial lateral joint margin or the margins of the patella.  
The Apley-McMurray's tests for torn menisci were negative, 
bilaterally.  Radiologic study of the knees disclosed no bony 
abnormality.  

The examiner commented that from his injuries sustained while 
in service in 1989, the veteran had continued to have 
symptomatic problems with his knees intermittently on a 
chronic basis.  It was noted that on physical examination at 
that time, both knees were normal and that there were no 
objective findings of either knee.  It was noted that the 
veteran had worked for two years without seeking medical 
treatment, and it was not felt that there was any functional 
or industrial impairment of either knee.  

Analysis

The clinical record reflects that the appellant is shown to 
complain of intermittent aches and flare-ups of knee pain, as 
well as some giving way, weakness, and locking at times.  It 
is demonstrated, however, that upon most recent VA 
examination in September 1998, the examiner reported that 
there were no current findings or objective evidence of 
current disability, functional loss or impairment.  There is 
no evidence of effusion, subluxation or instability.  No 
swelling has been noted.  The veteran has been observed to 
walk without a limp and there was only a very slight, 
noncompensable loss of flexion motion of both knees.  X-rays 
of the knees have been interpreted as normal.  A longitudinal 
review of the evidence reveals that the veteran's objective 
symptoms of noncompensable limitation motion, and complaints 
of pain, warrant no more than the 10 percent evaluation 
currently in effect, even with consideration of DeLuca.  The 
Board finds that absent a showing of more significant 
objective evidence of bilateral knee pathology based on the 
evidence of record, an evaluation in excess of 10 percent for 
each knee is not warranted in this regard and the claims must 
be denied. 

The Board also notes that  the service-connected bilateral 
knee disability does not encompass arthritis, nor instability 
or subluxation under Diagnostic Code 5257 such that a 
separate rating under Diagnostic Code 5003 is for 
consideration in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to the knee 
disabilities discussed above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefits sought on appeal is not identified at this time.


ORDER

An increased rating for left knee disability is denied. 

An increased rating for right knee disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

